DETAILED ACTION
Claims 1-20 are pending

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Election/Restrictions
I.	Claims 1-7 are drawn to a method of increasing brain synaptic density of an individual, comprising: administering to an individual a first dosage form comprising an effective amount of a threonate-containing compound, or a precursor thereof, to increase synaptic density in one or more regions of the brain of the individual, wherein the threonate-containing compound, or precursor thereof, is not a magnesium salt, classified in CPC class A6131/191; Further election of species as set forth in specie elections below are required upon electing this invention.
II. 	Claims  8-19 are drawn  to a method of increasing intracellular magnesium concentration, comprising: providing to a medium comprising a cell, a threonate-containing compound, or a precursor thereof, to increase the concentration of threonate in the medium, wherein the increased concentration of threonate is sufficient to increase the concentration of magnesium in the cell compared to the concentration of magnesium in the cell before the
providing, wherein the threonate-containing compound, or precursor thereof, is not a magnesium salt.., classified A6131/191;; Further election of species as set forth in specie elections below are required upon electing this invention.
III. 	Claims  20 is drawn  to a method of treating a neurological disorder in an individual, comprising: administering to an individual in need of treatment for a neurological disorder, a first dosage form comprising a therapeutically effective amount of a threonate-containing compound, or a precursor thereof, to ameliorate the neurological disorder, wherein the threonate-containing compound, or precursor thereof, is not a magnesium salt. classified CPC A6131/191;; Further election of species as set forth in specie elections below are required upon electing this invention.

These inventions are distinct, each from the other because of the following reasons: 
These distinct inventions have acquired separate status in the art, will support separate patents, and will require different fields of search for the respective inventions. Accordingly, restriction for examination purposes as indicated is considered proper; 35 U.S.C. 121; 37 CFR 1.141; 37 CFR 1.142.
	Inventions I, II and III  are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have a different goal, different steps in achieving the goal, different protocol for each of the methods. While the methods for invention I, II and III .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species. Applicant is required to elect single disclosed specie from each of the election of specie requirement detailed below.
 1. Specie Election 1: This specie election is required upon electing either Invention I,II or III  set forth in the above restriction. Applicant is required to elect either specie 1a (presence of) or specie 1b (absence of ) 
Specie 1a: Presence of method which further comprises a supplemental composition comprising magnesium
Specie 1b: Absence of method which further comprises a supplemental composition comprising magnesium
Claims 1-33 are generic to this species.

2.  Specie Election 2: This specie election is required only upon electing any of the inventions I-III set forth in the above restriction  Applicant is required to elect single disclosed specie of the Threonate–containing compounds where each and every variable is clearly defined. For e.g. ascorbic acid as defined in instant specification, page 10, line 8).  Claims 1-33 are generic to this specie.

3.  Specie Election 3: This specie election is required only upon electing Inventions III , set forth in the above restriction  Applicant is required to elect single disclosed specie of the neurological  disorder. For e.g. Alzheimer’s disease  recited in instant claim 22. Claims 20-33 are generic to this specie.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the specie requirement listed above., for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder paragraph
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA M RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on M-F 8.30 am -4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-2241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629